PER CURIAM.
The plaintiff in the trial court assigns as error the entry of a summary final judgment for the defendant in an action brought to recover a deposit made pursuant to a contract to purchase an automobile. The contract was in writing and no genuine issue as to any material fact has been demonstrated by the appellant. It is urged that the trial judge erred in his construction of the contract, but a careful examination of the contract and the facts surrounding its execution does not convince us that error was committed. The construction of the contract was for the court. Pierce v. Isaac, 134 Fla. 666, 184 So. 509.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ„ concur.